Dissenting Opinion by
President Judge Crumlish, Jr.:
I respectfully dissent.
I disagree with the majority’s conclusion that air rights are to be assessed as buildings rather than land.
Undoubtedly, air rights are real property and may be conveyed. 68 Pa. C. S. §801. However, as real property, the right to convey air space is a “right issuing out of, annexed to and exercisable within or about land” Black’s Law Dictionary 1096 (5th ed. 1979) (emphasis added).
Section 801 provides that rights and interests in “air space above the ground . . . whether or not contiguous to the surface . . . may be validly conveyed or otherwise transferred to a person or other than the owner or owners of the surface below.” The right to convey air space belongs to the surface owner—whether he conveys air rights to space immediately or many stories above the surface below.
Thus, the right to or interest in air space—and the right to convey it—is derived from the subadjacent land, not from the building thereon. Landowners, especially in large cities, regularly convey air rights while retaining ownership of the land. The air space to which the right attaches may be unimproved and has a value separate and distinct from any building. (It need not be contained within a constructed edifice, as the majority states. In Macht, the taxpayer conveyed air space above *554an existing building to assure an open space through which air and light would pass to a neighboring property.)
The value of air rights is based on the value of the location from which the rights are transferred. See generally Note, 7 Cardozo L. Rev. 489, 508 n. 130 and n. 135. This value has been alternatively described as the residue of the complete land value when costs and capitalized losses are deducted or as the value of the entire fee less the costs of construction and loss in value due to loss of rentable space. Note, 64 Colum. L. Rev. 338, 353-354.
If a landowner conveys air rights, those rights relate directly to the parcel of land to which they were once “affixed.” The air space to which the right attaches, when described in three dimensions, has reference to a specific locus on the land, Id., no matter how many times conveyed.
Unquestionably, air space is not land. Nor can one have an interest in “land above the ground,” as the majority notes, p. 548, and n. 9. However, the property interest to be taxed is one which issues from the land. For this reason, I conclude that air rights should be assessed as land.
Accordingly,-1 would affirm the common pleas court.